Citation Nr: 1028212	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  06-09 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected pes planus, with bilateral hallux valgus bunion 
deformity, to include entitlement to a total disability rating 
based on individual unemployability (TDIU).

2.  Entitlement to an initial compensable rating for service-
connected residuals of a left hand fracture.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from July 1997 to August 2004.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection for the above-
referenced disabilities and assigned noncompensable ratings, 
effective August 5, 2004.

The claims were remanded by the Board in March 2008 for 
additional development and to address due process concerns.  More 
specifically, the Board instructed the RO/Appeals Management 
Center (AMC) to obtain VA treatment records; make arrangements to 
obtain private treatment records and determine from where the 
Veteran received physical therapy; and to schedule the Veteran 
for appropriate VA examinations.  The actions directed by the 
Board were accomplished.  

A supplemental statement of the case (SSOC) was issued on January 
25, 2010 and the Veteran's claims folder was received at the 
Board on February 20, 2010.  In between these two dates, and 
prior to the Board's receipt of the claims folder, the Veteran 
submitted additional medical evidence directly to the Board on 
February 14, 2010.  The additional evidence was comprised of VA 
treatment records from the podiatry department, some of which are 
duplicative of records that had already been associated with the 
claims folder.  Other records, however, are dated after August 6, 
2008, the date on which the Veteran's most recent VA treatment 
records were obtained.  

The Board sent the Veteran a letter in June 2010 informing him 
that it had received this additional evidence and that he had the 
right to have the agency of original jurisdiction (AOJ) review it 
before the Board, although he could waive this right.  The 
Veteran provided a response that same month, indicating that he 
was waiving his right to have his cases remanded to the AOJ for 
review of the additional evidence.  See additional evidence 
response form.  Therefore, the evidence can be considered in this 
decision.  See 38 C.F.R. § 20.1304 (2009).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's pes planus with bilateral hallux valgus bunion 
deformity is manifested by subjective complaints of pain and 
cramping and objective evidence of marked pronation, pain on 
manipulation, and characteristic callosities; there is no 
objective evidence of extreme tenderness of the plantar surfaces 
of the feet or marked inward displacement and severe spasm of the 
tendo achillis on manipulation.  

2.  The Veteran's residuals of a left hand fracture are 
manifested by subjective complaints of pain and objective 
evidence of some limitation of motion of the fingers, but there 
is no objective evidence of arthritis or compensable limitation 
of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 30 percent, and no 
higher, for service-connected pes planus with bilateral hallux 
valgus bunion deformity have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 (2009).  

2.  The criteria for an initial compensable evaluation for 
service-connected residuals of a left hand fracture have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, DC 5010 
(2009).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased ratings

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  Separate rating codes identify various disabilities.  38 
C.F.R. Part 4.  In determining the current level of impairment, 
the disability must be considered in the context of the whole 
recorded history, including service medical records.  See 
generally 38 C.F.R. §§ 4.1, 4.2 (2009).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).

Where the rating appealed is the initial rating assigned with a 
grant of service connection, the entire appeal period is for 
consideration, and separate ratings may be assigned for separate 
periods of time based on facts found, a practice known as "staged 
ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  The 
evidence in this case, however, does not support the assignment 
of staged ratings.

When evaluating disabilities of the musculoskeletal system, an 
evaluation of the extent of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment, 
and the effect of pain on the functional abilities.  38 C.F.R. §§ 
4.10, 4.40, 4.45, 4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 
204-06 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is additional 
limitation of motion from pain or limited motion on repeated use 
of the joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40 (2009).

Service connection for pes planus with bilateral hallux valgus 
bunion deformity was granted pursuant to 38 C.F.R. § 4.71a, DC 
5276 and service connection for residuals of a left hand fracture 
was granted pursuant to 38 C.F.R. § 4.71a, DC 5010, both with 
noncompensable evaluations effective August 5, 2004.  The Board 
notes that in granting service connection for pes planus with 
bilateral hallux valgus bunion deformity, the RO conceded that 
this pre-existing condition had been permanently aggravated by 
service.  In granting service connection for residuals of a left 
hand fracture, the RO noted that the Veteran had fractured the 
proximal shaft of the fourth metacarpal in service.  See March 
2005 rating decision.  

The Veteran contends that he is entitled to compensable ratings 
because he still has chronic foot pain with cramps, ankle pain 
and bunion pain, despite being treated with different orthotics, 
footwear, and muscle relaxers.  He also reports that he has a 
constant, sharp pain that radiates up to his elbow, weakness if 
he uses his hand too much (to include occasionally being unable 
to pick up a cup with his hand), and sharp pain in his left hand 
when it is cold.  See March 2006 VA Form 9; December 2008 
statement in support of claim.  

The Veteran's wife reports that the Veteran is in constant pain 
as a result of his multiple orthopedic problems, to include ankle 
and foot pain.  She indicates that through the course of their 
marriage, she has seen him go from good to bad.  She also reports 
that he is in constant pain, is unable to do yard work or help 
with grocery shopping because he is not able to walk for long 
distances or stand for a long time, and has been unable to use 
his training as a mechanical engineer because he is unable to 
stand or move for a prolonged period of time, such that they have 
had economic difficulties, to include filing for bankruptcy.  The 
Veteran's wife indicates that she gets him a motorized wheelchair 
to use when grocery shopping and reports that she has to assist 
him in the shower some days.  She also asserts that the treatment 
he has received has not done much or has not lasted long and that 
he continues to have pain.  See January 2009 statement from 
T.L.C.

DC 5276 provides the rating criteria for acquired flatfoot.  A 
noncompensable evaluation is warranted for mild flatfoot; 
symptoms relieved by built-up shoe or arch support.  A 10 percent 
evaluation is warranted for moderate flatfoot; weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
Achilles, pain on manipulation and use of the feet, bilateral or 
unilateral.  Higher ratings are provided for severe bilateral 
flatfoot with objective evidence of marked deformity such as 
pronation or abduction, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities (30 
percent) and pronounced bilateral flatfoot manifested by marked 
pronation, extreme tenderness of plantar surfaces of the feet, 
marked inward displacement and severe spasm of the tendo Achilles 
on manipulation, not improved by orthopedic shoes or appliances 
(50 percent).

DC 5010 provides that arthritis due to trauma is to be rated as 
degenerative arthritis.  DC 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of two or 
more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  A 10 percent evaluation 
is merited for X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability from 
arthritis and actually painful joints are entitled to at least 
the minimum compensable rating for the joint.

The rating criteria provided for limitation of motion of the 
hands/fingers are found at 38 C.F.R. § 4.71a, DCs 5228, 5229 and 
5230.  

DC 5228 provides the rating criteria for limitation of motion of 
the thumb and assigns a noncompensable evaluation for a gap of 
less than one inch (2.5 cm) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers; a 10 
percent rating for a gap of between one to two inches (2.5 cm to 
5.1 cm) between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers; and a 20 percent rating for a 
gap of more than two inches (5.1 cm) between the thumb pad and 
the fingers, with the thumb attempting to oppose the fingers.  

DC 5229 provides the rating criteria for limitation of motion of 
the index or long finger and assigns a noncompensable evaluation 
for limitation of motion of the index finger or the long finger 
with a gap of less than one inch (2.5 centimeters) between the 
fingertip and the proximal transverse crease of the palm of the 
hand, with the finger flexed to the extent possible and extension 
is limited by no more than 30 degrees; a 10 percent rating 
requires limitation of motion of the index finger or of the long 
finger with a gap of one inch (2.5 centimeters) or more between 
the fingertip and the proximal transverse crease of the palm of 
the hand, with the finger flexed to the extent possible and 
extension is limited by no more than 30 degrees.  

Lastly, DC 5230 provides noncompensable evaluations for any 
limitation of motion of the ring or little finger.  

The Veteran underwent a VA compensation and pension (C&P) joints 
examination in October 2004, at which time his claims folder was 
reviewed.  In regards to his feet, the Veteran reported the onset 
of his problem was in 1998.  He indicated that he had pain on the 
plantar surface of the foot and bunions and hallux valgus; he 
also stated that he could not wear boots.  The Veteran reported 
that he was first issued an orthotic that did not work; he 
indicated that he was currently using inserts and that he 
experienced pain at a level six with daily flare-ups when he 
stands on his feet.  Alleviating factors include getting off his 
feet and soaking his feet in warm water.  Besides the inserts, he 
also indicated that he used a cane for ambulation.  The Veteran 
denied any foot surgery.  

Physical examination revealed a morbidly obese black male with 
slow gait.  The examiner noted that he had a few calluses on the 
great toes and that he was unable to squat, stand or raise the 
heels and toes, mainly due to his weight in all probability.  
Examination of the flatfoot revealed the weightbearing and 
nonweightbearing alignment of the Achilles tendon was normal with 
no angulation.  Valgus was 10 degrees on both feet and the 
examiner noted it was correctable by manipulation.  On 
examination for hallux valgus there was valgus angulation at 20 
degrees on the bilateral great toes, but no pain on manipulation.  
In pertinent part, the examiner noted that x-ray of the feet 
revealed mild bilateral hallux valgus deformities.  The Veteran 
was diagnosed with pes planus and hallux valgus.  The examiner 
noted the absence of any bunions.  

The October 2004 VA joints examination also included a discussion 
of the Veteran's left wrist, which is a service-connected 
disability separate from his left hand.  As such, those findings 
will not be discussed.  The Veteran's hands were also discussed 
and examined, but all findings related to the skin rather than 
the residuals of the in-service fracture to his fourth 
metacarpal.  

VA treatment records reveal that the Veteran was seen for the 
first time at the VA Medical Center (VAMC) in Biloxi in July 
2005.  He reported multiple joint pains, including his bilateral 
feet and bilateral hands.  The Veteran reported a history of 
remote injury to his left hand.  Physical examination of the 
Veteran's lower extremities revealed flatfeet.  There was some 
pain on range of motion of the fingers of both hands.  The 
Veteran was assessed with multiple joint pains and the examiner 
noted that x-rays of both hands and both feet would be obtained 
and that a podiatry consultation would be requested.  See clinic 
visit note.  The x-ray reports are also of record.  Multiple 
views of the bilateral feet demonstrated a minimal hallux valgus 
but no evidence of fracture or dislocation, no osteoblastic or 
osteolytic lesion, and the joint spaces were within normal 
limits.  The impression was minimal hallux valgus, otherwise 
normal study.  View of the bilateral hands demonstrated no 
evidence of fracture or dislocation and no osteoblastic or 
osteolytic lesion.  The joint spaces were within normal limits 
and the impression was normal right and left hands.  See July 
2005 imaging reports.  

In February 2006, the Veteran was seen with complaint of multiple 
joint pains, to include both feet and hands.  His flatfeet were 
again noted as was some pain on range of motion of the fingers of 
both hands.  The assessment again was multiple joint pains.  The 
examiner noted that x-rays of both hands and feet were negative 
or non-significant.  See PC green clinic visit note.  

Private podiatry treatment records reveal that the Veteran was 
seen for an initial visit in December 2006 with complaint of 
bilateral flat feet and foot pain.  He stated he had had flat 
feet for years and related bilateral arch and heel pain.  
Podiatric examination revealed that dorsalis pedis and posterior 
tibial pulses were palpable bilaterally two over four.  Skin tone 
was warm, proximal to distal.  No edema or varicosities were 
noted.  Neurological examination was grossly intact in the 
bilateral lower extremities.  The Veteran was positive for pain 
on palpation in the central heel area and the calcaneal medial 
tubercle bilaterally, also along the medial arch.  Upon weight 
bearing, the Veteran had an abnormal amount of pronation and 
severe flat feet.  The assessment was bilateral flat feet and 
plantar fasciitis.  See record from Dr. G. Ray.  

Dr. Ray also included an x-ray report of the Veteran's feet.  AP 
view presumably of the left foot showed uniform trabecula 
patterns throughout metatarsal phalangeal bones; no cortical 
breaks; no evidence of joint space narrowing; sesamoid position 
of four; no arthritic changes noted throughout midfoot and no 
evidence of soft tissue changes.  Oblique view of the left foot 
showed uniform trabecula patterns throughout metatarsal 
phalangeal bones; no cortical breaks; no diffuse degenerate 
changes noted throughout midfoot; no evidence of any other 
osseous changes; mild hammertoe deformity noted three through 
five; and no other soft tissue changes.  Lateral view presumably 
of the left foot showed uniform trabecula patterns throughout 
metatarsal phalangeal bones; no cortical breaks; posterior, 
middle and anterior calcaneal facets noticeably visible; slight 
spurring noted dorsal aspect talus with elevated deformity noted 
first MPJ; severe decrease in calcaneal inclination angle; and no 
evidence of any soft tissue changes.  Lateral view of the right 
foot revealed uniform trabecula patterns throughout metatarsal 
phalangeal bones; no cortical breaks; severe decrease in 
calcaneal inclination angle; posterior, middle and anterior 
calcaneal facets were noticeably visible; and no other bony 
abnormalities noted.  AP view presumably of the right foot showed 
uniform trabecula patterns throughout metatarsal phalangeal 
bones; no cortical breaks; sesamoid position of four; slight 
increased in IM angle; and hammertoe deformity noted two through 
five.  Oblique view presumably of the right foot showed uniform 
trabecula patterns throughout metatarsal phalangeal bones; no 
cortical breaks; no diffused degenerate changes noted throughout 
midfoot; hammertoe deformity two through five; and slight 
increase in IM angle with sesamoid position of four to five.  

The Veteran was seen at the Biloxi VAMC in March 2007 and May 
2008, at which time he had the same complaints as in July 2005 
and February 2006.  In addition, the examiner made the same 
findings regarding his joint pain and flat feet.  See primary 
care notes.  During a June 2008 podiatry consult, the Veteran 
complained of increasing pain in his feet and of cramping in the 
arch that is worse at night.  He indicated that he had worn 
orthotics in the past with limited improvement.  Physical 
examination revealed that the Veteran's neurovascular status was 
intact and dermatological was within normal limits.  
Musculoskeletal examination revealed rigidly pronated feet on and 
off weightbearing, heels were in a valgus position, and there was 
tenderness into the arch on pronation.  X-ray was reported as 
showing flattening of the calcaneal inclination angle and talar 
breaking bilaterally, worse on the left.  The impression was 
symptomatic rigid pes planus is also likely spasms.  During an 
October 2008 podiatry clinic visit, it was noted that the 
Veteran's feet and ankles were still very painful.  Examination 
revealed rigidly pronated feet on and off weight bearing, heels 
were in a valgus position, there was tenderness into the arch on 
pronation, and there was pain at the first MTPJ with bunions.  
The impression was symptomatic rigid pes planus with secondary 
bunions and ankle pain; the plan was to schedule the Veteran for 
joint injections.  

The Veteran underwent a VA C&P feet and hand, thumb and fingers 
examination in November 2008, at which time his claims folder and 
medical records were reviewed.  In regards to his service-
connected left hand disability, the Veteran reported that he 
fractured his left fourth metacarpal in October 2000 and was 
treated with a splint for six weeks.  He denied any history of 
osteomyelitis but reported that he had had chronic pain since 
that fracture and that for three of four years, it had been a 
dull-type aching pain at a level six out of ten that flares up to 
a sharp, achy pain at a level eight.  The Veteran asserted that 
it flares up at least five to six times per day lasting three to 
five minutes.  Flareups are caused by repetitively moving his 
fourth and fifth fingers, changes in weather, especially cold and 
wet, computering and picking up a cup or performing a gripping 
and twisting motion of his hand.  He used Aleve three times a day 
for pain and denied the use of assistive devices.  The Veteran 
denied any affect on his activities of daily living but reported 
that it does reduce his occupational productivity, which at that 
time was computer training through vocational rehabilitation.  He 
indicated that he had a hard time using his fourth and fifth 
digits when computering.  He reported being right-handed.  

In regards to his bilateral hallux valgus and bilateral pes 
planus, the Veteran reported that he had continued to have pain, 
described as achy, with standing, walking and after being up on 
his feet at rest for a few minutes.  He denied any weakness and 
reported that he was currently treating his pain with Aleve three 
times per day and Flexeril at night secondary to cramps in the 
arch of his feet.  The Veteran denied any injections or surgery 
but noted that he had been given special inserts which helped a 
little.  He also wore ambulated shoes which help his feet.  
Regarding functional limitation of standing, the Veteran stated 
that he could stand for 30 minutes or walk 10 to 15 minutes 
before the pain became unbearable.  In an eight-hour day, he 
stated he could stand approximately two hours per eight hours and 
could probably walk one hour out of the eight.  The Veteran 
indicated that his bilateral pes planus had not interfered with 
his ability to perform activities of daily living but had reduced 
his productivity and efficiency as a student.  

Physical examination revealed that the Veteran ambulated without 
assistance and with a normal gait.  His left hand was noted to 
have loss of prominence of the MCP joint, the fourth on his left 
hand.  He was extremely tender and claimed tenderness all along 
the fourth metacarpal and along the fourth digit.  There was no 
redness, warmth, increased skin temperature, swelling or crepitus 
after repetitive motion of the hand and he could flex the MCP 
from zero to 90 degrees.  He could flex the PIP and the DIP of 
the index finger from zero to 190 degrees and from zero to 55 
degrees, respectively.  The examination of the hand for thumb 
finger opposition revealed normal thumb finger opposition to all 
fingers.  He did not make a good fist because he would not fully 
flex the fourth finger, but he did have a good grip with the 
second and third fingers.  He was able to flex the finger to one 
centimeter of the primary crease and could fully flex to the 
secondary crease.  He reported pain with all movements of his 
fingers, even with extension.  

Examination of the Veteran's feet revealed, in pertinent part, 
bilateral pes planus with marked pronation, a hallux valgus 25 
degrees at the MTP joint on the right and 19 degrees on the left.  
The Veteran had normal capillary refill but during testing, he 
complained of pain.  During testing for dorsalis pedis pulse and 
posterior tibial pulse, he reported pain with just the normal 
touch and touching his entire sole was painful, although the 
examiner could not appreciate any Morton's neuroma.  He was 
tender at the MTP joints at its bilateral bunion to all toes and 
dorsal feet, although there was no redness, swelling, edema or 
crepitus.  He was also tender along his arch and heels but did 
not complain of pain or tenderness on palpation of the Achilles, 
which was in the normal position.  There was no malalignment and 
the Veteran had no chacot joints, but the examiner reported a 
callus on the medial aspect of the right great toe measuring 
approximately 1.5 centimeters and a callus measuring 
approximately one centimeter on the left great toe.  There was no 
ulcer; no other calcium deposits, callus or other corns; no 
redness or warmth; and no muscle spasm or atrophy, but the 
Veteran did report tenderness.  He was able to move all toes and 
had normal dorsiflexion and plantar flexion of his toes.  The 
examiner noted that they moved in the normal range and did not 
appear painful.  The Veteran did not express foot pain while 
putting on his socks and shoes, which were box-styled shoes with 
inserts and normal wear.  

The examiner reported that x-ray of the bilateral feet contained 
an impression of bilateral hallux valgus deformities, pes planus 
deformities, and small bilateral plantar heel spurs.  X-ray of 
the left hand, fourth metacarpal, revealed an old healed fracture 
of the fourth metacarpal shaft, otherwise the bones, joints and 
soft tissues were within normal limits.  The impression was no 
bone or joint abnormality of the left hand.  The imaging reports 
taken in November 2008 are in the claims folder.  The Veteran was 
diagnosed with service-connected pes planus that is severe with 
pronation and the Veteran is noted to have moderate hallux valgus 
bilaterally with x-rays showing small calcaneus spur.  He was 
also diagnosed with status post-fracture of the left fourth 
metacarpal with x-ray read as normal.  The examiner noted that 
additional limitation of function due to repetitive use or flare-
ups could not be determined without resorting to mere 
speculation, but that there was no discomfort or difficulty with 
range of motion testing and no edema, effusion, erythema, 
tenderness, palpable deformity, or instability found.  

The Veteran was seen by a private podiatrist, Dr. R.D. Roach, on 
two occasions in November 2008.  On the first visit, he reported 
painful feet.  He also reported that he had tried orthotics 
without any success, that other contributing factors were his 
shoes, and that his foot hurt.  Objective findings revealed that 
on weight bearing, the Veteran was hyper-pronated with no arch 
whatsoever.  There was some crepitation on range of motion; 
dorsalis pedis pulses and posterior tibial pulses were palpable; 
capillary refill time was less than 3 seconds; neurological 
examination was intact; skin was with normal turgor; lateral 
deviation of the bilateral great toes elicited pain on palpation; 
the Veteran was positive for pain on palpation of the first MPJ 
joints of the bilateral feet; and there was pain on range of 
motion.  He was assessed with hallux valgus deformity, 
tenosynovitis, and flat feet.  

On the second visit, the Veteran presented for x-rays.  Bilateral 
lateral views showed plantar spurring, degenerate changes in the 
midfoot, and bony osseous changes at the talo navicula neck with 
joint narrowing at the midfoot.  AP views showed an increase in 
the IM angle right greater than left.  The tibia sesamoid was in 
position three bilaterally and there was joint narrowing at the 
MPJ of the right fifth and at the PIP and DIP joints two through 
five.  Lateral deviation of the bilateral great toes was noted, 
as was hypertrophy of the medial imminence.  Oblique views showed 
open midfoot structures with degenerate changes midfoot.  
Trabecula pattern was uniform throughout the metatarsal 
phalangeal bone.  The Veteran was assessed with flat feet and 
hallux valgus deformity.  A CT scan was suggested due to the bony 
abnormalities, but does not appear to have been taken.  

The Veteran returned to Dr. Roach in December 2008 for follow-up 
on painful feet.  He reported a history of foot pain and 
indicated that he had tried non-steroidal anti-inflammatory drugs 
(NSAIDS), shots, inserts, orthotics and physical therapy without 
any relief.  On physical examination, the Veteran was unable to 
toe rise bilaterally and showed hyper-pronation.  He was rigid 
for any range of motion in the midfoot, dorsalis pedis pulses and 
posterior tibial pulses were palpable bilaterally, capillary 
refill time was less than three seconds, there was lateral 
deviation of the bilateral great toes, limited range of motion 
with pain on palpation of the medial imminence, and an increase 
in the IM angle.  The Veteran was assessed with flat feet, hallux 
valgus deformity, and painful feet.  It was noted that he had a 
rigid flat foot.  See record from Dr. Roach.  

The Veteran was seen at the podiatry clinic at the Biloxi VAMC in 
November 2008 for an injection into both feet since his feet were 
still very painful.  Examination revealed rigidly pronated feet 
off weight bearing and pain over the lateral side of the foot at 
the sinus tarsi.  The impression was symptomatic rigid pes planus 
with secondary bunions and ankle pain; sinus tarsitis.  

An orthotics prosthetics consult was conducted in February 2009.  
In pertinent part, it was noted that films showed a gross amount 
of abnormality for non-weight bearing and weight bearing films 
would show even more.  The Veteran could not tolerate 
dorsiflexion at any rate, slow or fast, which was secondary to 
the arthritis at the TN (talonavicular) joint and coalition on 
the dorsum of the foot.  It was also noted that the Veteran had 
severe pes planus with hindfoot valgus.  The plan was to issue 
ankle braces (Arizona-type AFOs) and extra depth, wide shoes.  

The Veteran was seen at the podiatry clinic in March 2009, at 
which time he was seen for bilateral foot and ankle pain and it 
was noted he had been fitted for the Arizona brace.  Physical 
examination revealed a slow, antalgic gait and rigidly pronated 
feet on an off weight bearing position.  The examiner noted it 
was very painful over the lateral side of the foot at the sinus 
tarsi, that the heel was fixed in a valgus position, bilaterally, 
that bunion deformities were present bilaterally, that pain was 
present laterally over the sinus tarus and planterly from the 
heel into the arch and at the ankle.  The examiner also indicated 
that range of motion was limited at the AJ in the area of 
dorsiflexion.  It was noted that the brace was being tried to 
stabilize the foot and ankle and that the Veteran might have to 
consider fusion.  

The Veteran underwent a VA C&P hand, thumb and fingers 
examination in March 2009, which also included a VA feet 
examination and at which time his claims folder was reviewed.  He 
reported an inability to do anything but sedentary work due to 
his feet and denied any hand or foot surgery.  The Veteran 
asserted that he had sharp pain shooting from the tip of his left 
fourth finger to his elbow, which lasted seconds at a time and 
occurred daily.  There was no loss of strength or dexterity and 
no more significant flare-ups.  The examiner indicated that this 
seemed to be precipitated by repetitive activities such as typing 
on a keyboard for only three minutes, and cold weather.  There 
was no specific treatment.  

The Veteran reported a constant burning discomfort on the bottom 
of his feet, especially his toes, and increasing difficulty with 
movement of the toes.  He indicated that he was unable to run at 
all or to walk more than 150 feet due to foot and ankle pain.  
The Veteran noted that the discomfort was constant, but worse 
with activities.  He indicated that orthotics were even more 
uncomfortable and that orthotic shoes are worn but make no 
difference.  

Physical examination revealed that the Veteran was right hand 
dominant and had a shuffling gait due to body habitus.  He used a 
one prong cane as an assistive device.  There were no amputations 
or prosthetics.  Range of motion testing of his hand revealed 
intact opposition and normal fisting to the transverse crease 
except the left fourth finger was short by one centimeter.  
Active range of motion of the left hand and fingers was reported 
in the MCPs from zero to 90 degrees, in the PIP of the left 
fourth finger from 12 to 110 degrees due to functional 
limitation, and in the DIPs from zero to 70 degrees.  Grip was 
intact.  Range of motion testing of the Veteran's feet and toes 
revealed normal plantar and dorsiflexion.  Bilateral congenital 
pes planus and rigid hyperpronation was noted as was hallux 
valgus on the right of 23 degrees (mild) and of 18 degrees on the 
left (minimal).  The Veteran complained of painful motion and 
tenderness and bilateral instability due to pain.  There was no 
edema, no objective weakness or instability, no functional 
limitations with standing or walking, and no evidence of abnormal 
weight bearing.  Achilles misalignment of 10 degrees on the right 
(mild-moderate) and eight degrees on the left (mild) was noted.  
The Veteran also complained of discomfort with manipulation and 
palpation.  The examiner noted that subjective complaints were 
out of proportion due to the degree of the service-connected 
condition, but may be explained by a body habitus which is 
extremely difficult to transport by one person.  

The examiner also noted no painful motion, tenderness, spasms, 
edema, fatigability, lack of endurance, weakness or instability 
and no additional limitation of motion after at least three 
repetitions, except as noted.  Additional limitations due to 
flare-ups could not be determined without resorting to mere 
speculation.  The examiner reported that diagnostic tests (x-ray) 
of the bilateral feet showed bilateral bunion deformity, flatfoot 
deformity, and small heel spurs, with no significant change from 
November 2008.  Diagnostic tests of the bilateral hands showed an 
old healed fracture of the midshaft of the fourth metacarpal, 
with no significant change from November 2008.  The actual 
imaging reports are located in the claims folder.  

In pertinent part, the Veteran was diagnosed with healed left 
fourth metacarpal fracture, no significant functional 
limitations, and bilateral pes planus with hallux valgus, mild 
functional limitation, and hyperpronation.  The examiner again 
noted that the Veteran's body habitus places an extreme burden on 
his axial skeleton, which accounts for a significant portion of 
his symptomatology that cannot be explained by pes planus.  

At this juncture, the Board notes that it finds that the Veteran 
and his wife are both competent to discuss specific symptoms that 
the Veteran experiences.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  The Board further finds that their competent 
assertions are credible.  

The evidence of record supports the assignment of a 30 percent 
evaluation for pes planus with bilateral hallux valgus bunion 
deformity under DC 5276.  Throughout his appeal, the Veteran has 
consistently reported bilateral foot pain and cramping.  
Moreover, the objective medical evidence reveals calluses on the 
bilateral great toes; Achilles misalignment; discomfort/pain on 
palpation at the heel and arch areas and with manipulation; pain 
on range of motion; and marked deformity in the form of abnormal 
pronation, which has been described alternately as marked, 
severe, rigid and hyper-pronated.  In addition, during the 
February 2009 orthotics prosthetics consult, the examiner noted 
that films of the Veteran's bilateral feet showed a gross amount 
of abnormality for nonweightbearing, and that weightbearing films 
would show even more; Dr. Ray described the Veteran's disability 
as severe in December 2006 and Dr. Roach indicated that he had no 
arch in November 2008.  

The Board acknowledges that the March 2009 VA examiner indicated 
that the Veteran's subjective complaints were out of proportion 
and might be explained by his body habitus.  Given the 
consistency of the Veteran's complaints, however, coupled with 
the fact that his assertions are credible, the Board finds that 
the Veteran has described symptoms that more nearly approximate 
the criteria for a 30 percent evaluation.  Furthermore, the 
objective evidence also more nearly approximates the criteria for 
a 30 percent evaluation given references to marked pronation, 
pain on manipulation, and characteristic callosities.  For these 
reasons, the assignment of a 30 percent evaluation is warranted.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
207-08 (1995).

The evidence of record, however, does not support the assignment 
of a 50 percent rating under DC 5276.  While the objective 
evidence, as discussed above, supports a finding of marked 
pronation, and there is evidence of tenderness involving the 
Veteran's feet, the tenderness has not been noted on the plantar 
surface but rather on the Veteran's arches and heels.  In 
addition, there is no evidence of marked inward displacement and 
severe spasm of the tendo Achilles on manipulation.  Rather, 
alignment of the Achilles tendon was normal without angulation at 
the time of the October 2004 VA examination, the Veteran did not 
complain of pain or tenderness on palpation of the Achilles, 
which was in the normal position, during the November 2008 VA 
examination, and the Achilles misalignment noted at the time of 
the March 2009 VA examination was described as mild-moderate on 
the right and mild on the left.  These findings do not support 
the assignment of a 50 percent evaluation.  

The evidence of record also does not support the assignment of a 
compensable evaluation for the Veteran's left hand disability.  
The Board notes that it does not appear the Veteran has received 
any treatment related to his left hand.  In fact, he denied 
receiving specific treatment at the time of the March 2009 VA 
examination.  As such, the only evidence pertinent to this claim 
consists of the findings as noted in the November 2008 and March 
2009 examination reports.  

During the November 2008 VA examination, range of motion testing 
of the Veteran's fingers revealed he was able to flex the MCP of 
his index finger from zero to 90 degrees, the PIP from zero to 
190 degrees, and the DIP from zero to 55 degrees.  Thumb finger 
opposition was normal to all fingers and although the Veteran 
could not make a good fist because he would not fully flex the 
fourth finger, he did have a good grip with the second and third 
fingers and was able to flex the fingers to one centimeter of the 
primary crease and could fully flex to the secondary crease.  
During the March 2009 VA examination, range of motion testing of 
his hand revealed intact opposition, normal fisting to the 
transverse crease except the left fourth finger, which was short 
by one centimeter, and intact grip.  Active range of motion of 
the left hand and fingers was reported in the MCPs from zero to 
90 degrees, in the PIP of the left fourth finger from 12 to 110 
degrees due to functional limitation, and in the DIPs from zero 
to 70 degrees.  

While the Board acknowledges that the Veteran might have 
exhibited some limitation of motion in the fingers of his left 
hand, these findings do not merit the assignment of a compensable 
rating under the applicable diagnostic criteria.  This is so 
because any limitation of motion of the ring (fourth) or little 
(fifth) fingers is not compensable under DC 5230, there is no 
evidence that limitation of motion of the thumb results in a gap 
of one to two inches between the thumb pad and the fingers, with 
the thumb attempting to oppose the fingers (DC 5228), and there 
is no evidence that limitation of motion of the index or long 
fingers results in a gap of one inch or more between the 
fingertip and the proximal transverse crease of the palm with the 
finger flexed to the extent possible, or with extension limited 
by more than 30 degrees (DC 5229).  Moreover, while the examiner 
noted functional limitation of the fourth finger in March 2009, 
this limitation was determined to be insignificant.  For these 
reasons, a compensable rating is not warranted.  See 38 C.F.R. 
§ 4.71a, DCs 5010, 5228 5229, 5230; see also 38 C.F.R. §§ 4.40, 
4.45; DeLuca, 8 Vet. App. at 207-08 (1995).

The Board acknowledges that the Veteran has competently and 
credibly reported chronic pain since the in-service fracture of 
his fourth metacarpal and that there is objective evidence that 
the Veteran has exhibited pain on range of motion of the fingers 
of his left hand.  See July 2005 clinic visit note; February 2006 
PC green clinic visit note.  It also acknowledges, as noted 
above, that painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint under 38 
C.F.R. § 4.59.  The x-ray evidence in this case, however, does 
not reveal any arthritis in the Veteran's left hand.  Rather, the 
joint spaces and soft tissues have always been within normal 
limits, despite evidence of a healed fracture.  See July 2005, 
November 2008 and March 2009 imaging reports.  In the absence of 
x-ray evidence of arthritis in the Veteran's left hand, the 
minimum compensable (10 percent) rating allowed under 38 C.F.R. § 
4.59 as a result of the Veteran's pain is not for application.  

II.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b) 
(2009).  To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the C&P Service to determine whether, to accord 
justice, the Veteran's disability picture requires the assignment 
of an extraschedular rating.

The symptoms exhibited by the Veteran's left hand and bilateral 
foot disabilities, to include pain and limitation of motion, are 
contemplated by the rating criteria (i.e., 38 C.F.R. §4.71a, DCs 
5010, 5228, 5229, 5230, 5276), which reasonably describe his 
disabilities.  Therefore, referral for consideration of an 
extraschedular rating is not warranted for either of the 
Veteran's increased rating claims.  



III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

Prior to the issuance of the March 2005 rating decision that is 
the subject of this appeal, the Veteran was advised of the 
evidence necessary to substantiate a claim for service connection 
and of his and VA's respective duties in obtaining evidence.  See 
August 2004 letter.  He was also notified of effective dates for 
ratings and degrees of disability.  See November 2006 letter.  
The Board notes that "[i]n cases where service connection has 
been granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has been 
more than substantiated - it has been proven."  Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  When service connection 
has been granted and an initial disability rating and effective 
date have been assigned, section 5103(a) is no longer applicable.  
Accordingly, the duty to notify has been fulfilled as to these 
claims.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  This duty has also been met, as the 
Veteran's service, VA and private treatment records have been 
associated with the claims folder.  The Board notes that pursuant 
to its March 2008 remand, the AMC requested that the Veteran 
submit his complete records from Dr. Ray, after which the Veteran 
submitted records duplicative of what was already in the claims 
folder, as well as additional records from Dr. Roach.  The AMC 
also asked the Veteran to state where he was sent by Dr. Ray for 
physical therapy so that it could make arrangements to obtain any 
physical therapy records.  The Veteran responded, however, that 
he did not go to any physical therapy.  See September 2008 VA 
Form 21-4142.  

The Veteran was also afforded appropriate VA examinations in 
connection with his claims.  The Board acknowledges the Veteran's 
contention that the VA C&P examination reports dated November 
2008 and March 2009 contradict the private medical evidence 
related to his bilateral foot disability and that the examiners 
were incorrect to state that he had no foot pain.  See undated 
statement in support of claim received March 2009; February 2010 
statement in support of claim.  The Board, however, has 
considered the Veteran's subjective complaints of pain and has 
implemented in the assignment of an initial 30 percent evaluation 
for pes planus with bilateral hallux valgus bunion deformity 
based on these assertions.  The record does not suggest the 
existence of additional, pertinent evidence that has not been 
obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or assistance 
is necessary, and deciding the appeal at this time is not 
prejudicial to the Veteran.




ORDER

An initial rating of 30 percent, and no higher, for service-
connected pes planus with bilateral hallux valgus bunion 
deformity is granted, subject to the criteria governing payment 
of monetary benefits.

An initial compensable rating for residuals of a left hand 
fracture is denied.  


REMAND

Unfortunately, a remand is required in regards to the claim of 
entitlement to a TDIU.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim so that 
he is afforded every possible consideration.  

In a recent case, the Court held that if a claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then the issue of whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted becomes part of the claim for an increased rating.  
See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009).  

In April 2010, the Veteran submitted evidence that he contends 
shows his foot disability interferes with employment.  This 
record from the Gulf Coast Veterans Health Care System, which the 
Veteran refers to as an employment physical, appears to be dated 
December 7, 2004 and indicates that action was taken to separate 
or not hire the Veteran, due, in part, to bilateral foot pain.  
Based on this submission, it appears that the Veteran is 
asserting that he is unable to work as a result of his service-
connected pes planus with bilateral hallux valgus bunion 
deformity.  The Board also notes that at the time of the March 
2009 VA C&P examination, the Veteran reported not being able to 
work much and doing a contract desk job in 2007.  

Review of the claims folder does not reveal that the RO has 
addressed the issue of entitlement to a TDIU.  Since entitlement 
to a TDIU is part of the Veteran's increased rating claim, the 
proper remedy here is for the Board to remand, rather than refer, 
the TDIU component of the increased rating issue to the RO for 
proper development and adjudication.  Rice, 22 Vet. App. at 453-
54 (2009).  On remand, the RO/AMC must send the Veteran a letter 
that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009), 
regarding his claim for entitlement to a TDIU.  Recent VA 
treatment records and the Veteran's vocational rehabilitation 
folder should also be obtained, and the Veteran should be 
afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Inform the Veteran about (1) the 
information and evidence not of record that 
is necessary to substantiate a claim for 
entitlement to a TDIU; (2) the information 
and evidence that VA will seek to obtain on 
his behalf; and (3) the information or 
evidence that he is expected to provide.  

2.  Obtain the Veteran's treatment records 
from the VA facility in Biloxi, dated since 
July 2008.  

3.  Obtain the Veteran's vocational 
rehabilitation folder.

4.  Thereafter, schedule the Veteran for an 
appropriate VA examination.  The examiner 
must review the claims folder.  All 
necessary tests should be conducted.

The examiner should provide an opinion as to 
what overall effect the Veteran's service-
connected disabilities (renal cyst, 
tendonitis of the left wrist, chronic lumbar 
strain, arthritis of the right and left 
hips, arthritis of the right and left knees, 
arthritis of the right and left ankles, 
residuals of a fracture of the left hand, 
pes planus, hypertension, and a skin rash of 
the hands) have on his ability to obtain and 
retain employment; that is, whether they 
would preclude an average person from 
obtaining, or retaining, substantially 
gainful employment.

Consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.

In particular, describe what types of 
employment activities would be limited 
because of the Veteran's service-connected 
disabilities and whether any limitation on 
employment is likely to be permanent.

A rationale for any opinion expressed should 
be provided.

5.  Review the claims folder and ensure that 
all of the foregoing development actions 
have been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  Finally, readjudicate the Veteran's 
claim for entitlement to a TDIU.  If the 
decision is adverse to the Veteran, provide 
him and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity for response 
thereto.  Thereafter, the case should be 
returned to this Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


